United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2312
                                 ___________

Kenneth E. Hawley; Margaret R.          *
Hawley,                                 *
                                        *
             Appellants,                *
                                        *
      v.                                *
                                        *
Donald Nelson; Teresa Winemiller;       *
Caroline Bradford; Kaye Harms;          *
Roger Berkbuegler; Carl James; Wayne *
Langston; Russell Sheldon; Charlene     *
Wheeler; John W. Wiggins; Mary W.       *
Sheffield; Russell Carnahan; Ralph      *
Haslag; Lynn Slawson; Kent King;        * Appeal from the United States
Melvin E. Carnahan; Roger A.            * District Court for the
Carnahan; William E. Hickle; Douglas * Eastern District of Missouri.
E. Long,                                *
                                        *
             Appellees,                 * [UNPUBLISHED]
                                        *
Circuit Court of Phelps County,         *
Associate Division,                     *
                                        *
             Defendant,                 *
                                        *
Unnamed Employee(s) of the Rolla        *
Senior High School,                     *
                                        *
             Appellees.                 *
                                   ___________
                          Submitted: March 20, 1998
                              Filed: March 26, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Kenneth E. Hawley and Margaret R. Hawley appeal the district court&s1
dismissal of their 42 U.S.C. § 1983 complaint against numerous defendants. The
Hawleys& complaint centers around the custody of the Hawleys& two minor sons, Joshua
and Caleb, and actions taken by defendant juvenile officers, school officials, foster
parents, and judges. After de novo review, we affirm the judgment of the district court
for the reasons set forth in its memorandum and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-